Exhibit 99 News Release Corporate Headquarters One Crown Way Philadelphia, PA 19154-4599 CROWN HOLDINGS REPORTS SECOND QUARTER 2010 RESULTS Philadelphia, PA – July 19, 2010. Crown Holdings, Inc. (NYSE:CCK) today announced its financial results for the second quarter ended June 30, 2010. Second Quarter Highlights · Income Per Diluted Share increased to $0.69 · Income Per Diluted Share Before Certain Items grew to $0.67 · Global beverage can sales unit volumes rose 8% Net sales in the second quarter were $2,010 million compared to $2,055 million in the second quarter of 2009, primarily due to the pass-through of lower raw material costs and $17 million from foreign currency translation, partially offset by increased global sales unit volumes. Second quarter gross profit improved to $335 million over the $333 million in the 2009 second quarter, reflecting an increase in global sales unit volumes and cost reductions, which more than offset inventory repricing gains recognized in the second quarter of 2009 that did not recur in 2010 and $4 million from foreign currency translation. Selling and administrative expense was $95 million in the second quarter compared to $90 million in the prior year and includes a reduction of $2 million from foreign currency translation. Segment income (a non-GAAP measure defined by the Company as gross profit less selling and administrative expense) was $240 million in the 2010 second quarter compared to $243 million in the same 2009 period.The decrease in 2010 was primarily due to the 2009 inventory repricing gains which did not recur in the second quarter of 2010, increased selling and administrative expense and negative foreign currency translation of $2 million, partially offset by increased sales unit volumes.Segment income was 11.9% of net sales in the 2010 second quarter up from 11.8% in the second quarter last year. Commenting on the quarter, John W. Conway, Chairman and Chief Executive Officer, stated, “Overall, we are pleased with our second quarter results which were driven by improved global volumes across all product lines.Our Americas Beverage business had a very strong quarter on 10% volume growth reflecting increased North American volumes and contribution from our new plant in Brazil.Our North American Foodbusiness enjoyed increased profitability reflecting the benefits of our cost reduction and realignment efforts over the last two years.Demand was strong throughout our European businesses with food can volumes up 6% and beverage can volumes increasing 7% in the quarter.” “Our growth in the emerging markets remains on track.Beverage and food can capacity additions in Thailand will begin production in this year’s third quarter, and the second beverage can line in our Dong Nai, Vietnam plant will begin operations in the fourth quarter.Over the first two quarters of 2011, three additional beverage can lines in Brazil are expected to begin commercial production and the new Hangzhou, China plant is expected to become operational in the third quarter of 2011.We further expect that recently opened plants in Brazil, Slovakia and Vietnam will continue to contribute as they improve productivity and operating efficiencies.Looking ahead, Crown is well positioned in many of the most exciting growth markets around the world as we continue to expand to meet our global and regional customers’ needs,” Mr. Conway concluded. Page 1 of 9 News Release Corporate Headquarters One Crown Way Philadelphia, PA 19154-4599 Interest expense in the second quarter was $45 million compared to $62 million in the second quarter of 2009.The decrease reflects the impact of lower average debt outstanding. Net income attributable to Crown Holdings in the second quarter was $112 million, or $0.69 per diluted share, compared to $105 million, or $0.65 per diluted share, in the second quarter of 2009. Six Month Results For the first six months of 2010, net sales were $3,787 million compared to $3,739 million in the first six months of 2009 reflecting higher global sales unit volumes and $62 million in favorable foreign currency translation offset by the pass-through of lower raw material costs.Approximately 71% of net sales were generated outside the U.S. in the first six months of both 2010 and 2009. Gross profit for the six month period improved to $585 million over the $578 million in the first six months of 2009 and reflects global sales unit volume growth, cost reductions and $5 million of favorable foreign currency translation which more than offset the 2009 inventory repricing gains that did not recur in 2010. Selling and administrative expense for the six month period was $174 million compared to $179 million for the same 2009 period.The decrease in expense includes a benefit of $20 million ($20 million, net of tax, or $0.12 per diluted share) from the settlement of a legal dispute unrelated to the Company’s ongoing operations, partially offset by other net increases including $2 million due to foreign currency translation. Segment income in the first half of 2010 was $411 million compared to $399 million in the first six months of 2009.The increase in 2010 includes the settlement benefit of $20 million referred to above (and included in corporate and other unallocated items in the Segment Information table below) and $3 million due to foreign currency translation.Excluding the $20 million settlement benefit, segment income was $391 million or 10.3% of net sales in the 2010 first half compared to 10.7% in the first six months of 2009, reflecting the inventory repricing gains which benefited 2009 but did not recur in 2010. For the first six months of 2010, interest expense was $92 million compared to $123 million for the same period last year reflecting the impact of lower average debt outstanding. Net income attributable to Crown Holdings for the first six months of 2010 was up 5.5% to $153 million over net income of $145 million for the same period in 2009.Earnings per diluted share for the first six months of 2010 rose 4.4% to $0.94 over the $0.90 in the first half of last year. During the first six months of 2010, the Company further realigned its North American Foodoperations and as a result recorded a restructuring charge of $24 million ($24 million, net of tax, or $0.15 per diluted share) for the closure of a plant in Canada.Also during the first six months of 2010, the Company recorded net gains of $7 million ($6 million, net of tax, or $0.04 per diluted share) related to asset sales.During the first six months of 2009, the Company recorded a net charge of $5 million ($0.03 per diluted share) in equity earnings related to the closure of its non-consolidated PET plastic bottle operation in Brazil. The provision for income taxes in the first six months of 2010 includes a charge of $7 million ($0.04 per diluted share) to recognize the tax impact of the new U.S. health care legislation on theCompany.Under the new rules, federal subsidies received by the Company related to payments made for retiree prescription drug benefits will now be taxable beginning in 2013. In addition to the one-time charge of $7 million, the impact of the legislation will increase the Company’s annual tax provision by approximately $2 million in 2010. Page 2 of 9 News Release Corporate Headquarters One Crown Way
